Exhibit 10.1

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THE FOLLOWING MARKING:
[Redacted.]

 

 

FIRST AMENDMENT TO

the

SERVICES Agreement

 

THIS FIRST AMENDMENT TO THE SERVICES AGREEMENT (this “First Amendment”) is made
and entered into effective as of September 4, 2020 (the “First Amendment Date”),
by and between TLF Bio Innovation Lab LLC, with its principal place of business
at 44 Cypress Street, Brookline, MA 02445 (“Provider”), and NovaBay
Pharmaceuticals, Inc., a Delaware corporation with its principal place of
business at 2000 Powell Street, Suite 1150, Emeryville, CA 94608 (“Company”),
who state as follows:

 

WITNESSETH

 

WHEREAS, Provider and Company previously entered into that certain Services
Agreement, effective April 1, 2020 and dated May 13, 2020 (the “Agreement”),
pertaining to Provider serving as Company’s product manager for its product
re-launch of CelleRx (the “Product”) and repositioning the Product in the market
as a lifestyle hygiene product; and

 

WHEREAS, Provider and Company desire to enter into this First Amendment for the
purpose of amending the terms related to issuance of Equity Awards to Provider
as outlined in the Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained in the Agreement and this First Amendment, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto agree as follows:

 

1.     Recitals. The above stated recitals are true and correct and are
incorporated herein by reference.

 

2.     Definitions. All capitalized terms used but not otherwise defined herein
shall have the same meanings ascribed to them as in the Agreement.

 

3.     Amendment to the Agreement.

 

(a)     Section 1.5 of the Agreement is hereby amended by deleting the following
sentence: “Further, any additional revenue received by Company directly
resulting from any New Services would count toward the Revenue Metrics as
outlined in Exhibit E hereto and the resulting Revenue Metrics Equity Award
calculation outlined in Section 2.1(ii)(b) below, as appropriate.”

 

(b)     Section 2.1(ii) of the Agreement is hereby amended in its entirety and
replaced with the following:

 

(ii)     Relaunch Milestone/Financial Profitability Milestones. Subject to
Section 2.2, in addition to the monthly cash compensation outlined in subpart
(i) above for the Services rendered, upon Provider’s successful completion of
the Relaunch Milestones and achievement of the financial profitability
milestones (in accordance with the terms defined and further described below and
in Exhibit A attached hereto) within the specified time periods and with such
achievement determined in Company’s sole discretion, Provider will be issued
warrants exercisable for shares of Company’s common stock as outlined below:

 

 

--------------------------------------------------------------------------------

 

 

(a)     Product Relaunch Equity Award. Provider will be eligible to receive
warrants after successfully accomplishing and providing all services and
deliverables encompassing the Relaunch Milestones as defined and outlined in
Item 2 of Exhibit A (the “Product Relaunch Equity Award”). If all such Relaunch
Milestones are achieved and certified on or before October 31, 2020, Provider
will be issued warrants exercisable for 500,000 shares of Company common stock.
Alternatively, if the last to be achieved of such Relaunch Milestones is
achieved and certified after October 31, 2020 but on or before December 31,
2020, the Product Relaunch Equity Award shall be reduced to warrants exercisable
for 250,000 shares of Company common stock. If the last to be achieved of such
Relaunch Milestones is achieved and certified after December 31, 2020, Provider
will not receive a Product Relaunch Equity Award. Any warrants issued in
conjunction with the Relaunch Milestones will be provided within 15 days of the
date on which Company has certified that the Provider has successfully achieved
all Relaunch Milestones and will be exercisable with a strike price equal to the
average closing price of Company’s common stock, as reported by the NYSE
American, for the last calendar month immediately prior to the date on which the
Company has certified that the Provider has successfully achieved all Relaunch
Milestones.

 

(b)     Financial Profitability Milestones. After the Company has certified that
the Provider has successfully achieved all Relaunch Milestones, the Provider may
be eligible to receive aggregate warrants exercisable for up to 1,500,000 shares
of Company common stock, if certain financial profitability metrics (in
accordance with terms defined in Item 3 of Exhibit A) are achieved as follows
within the time periods specified (the “Financial Profitability Metrics Equity
Awards,” which includes the Quarterly Profitability Awards, Cumulative
Profitability Awards and Quarterly Net Product Awards, each as defined below,
and together with the Product Relaunch Equity Award, the “Equity Awards”):

 

(1)     Provider will be eligible to receive warrants exercisable for up to
500,000 shares of Company’s common stock for the first calendar quarter in which
both Quarterly Profitability (as defined in Item 3 of Exhibit A) is achieved and
Quarterly Net Product Revenue (as defined in Item 3 of Exhibit A) exceeds the
Quarterly Profitability Threshold (as defined in Item 3 of Exhibit A)
(“Quarterly Profitability Awards”). If such first calendar quarter ends on or
prior to March 31, 2021, Provider will be issued all 500,000 Quarterly
Profitability Awards. Alternatively, if such first calendar quarter ends after
March 31, 2021 but on or before June 30, 2021, Provider will be issued 250,000
Quarterly Profitability Awards with all other terms unchanged. If such first
calendar quarter ends after June 30, 2021, Provider will not receive a Quarterly
Profitability Award.

 

(2)     Provider will be eligible to receive warrants exercisable for up to
500,000 shares of Company’s common stock after the first calendar quarter end
for which Cumulative Profitability (as defined in Item 3 of Exhibit A) has been
achieved (“Cumulative Profitability Awards”). If such first calendar quarter end
is on or prior to September 30, 2021, Provider will be issued 500,000 Cumulative
Profitability Awards. Alternatively, if such first calendar quarter end is after
September 30, 2021 but on or before December 31, 2021, Provider will be issued
250,000 Cumulative Profitability Awards with all other terms unchanged. If such
first calendar quarter ends after December 31, 2021, Provider will not receive a
Cumulative Profitability Award.

 

(3)     Provider will be eligible to receive warrants exercisable for up to
500,000 shares of Company’s common stock after the first calendar quarter in
which Quarterly Net Product Revenue (as defined in Item 3 of Exhibit A) exceeds
the Quarterly Net Product Threshold (as defined in Item 3 of Exhibit A)
(“Quarterly Net Product Awards”). If such first calendar quarter ends on or
prior to December 31, 2021, Provider will be issued 500,000 Quarterly Net
Product Awards. Alternatively, if such first calendar quarter ends after
December 31, 2021 but on or before March 31, 2022, Provider will be issued
250,000 Quarterly Net Product Awards with all other terms unchanged. If such
first calendar quarter ends after March 31, 2022, Provider will not receive a
Quarterly Net Product Award.

 

 

--------------------------------------------------------------------------------

 

 

Applicable Financial Profitability Metrics Equity Awards will be issued within
15 days of the date on which Company has filed its Annual Report on Form 10-K or
Quarterly Report on Form 10-Q with the Securities and Exchange Commission (the
“SEC”) for the calendar quarter in which the profitability metric was certified
achieved and will be exercisable with a strike price which is equal to the
average closing price of Company’s common stock, as reported by the NYSE
American, during the last calendar month of the calendar quarter for which the
respective financial profitability milestone was certified achieved.

 

The Product Relaunch Equity Award and any Financial Profitability Metrics Equity
Awards will be subject to the terms of the separate warrant agreements, if and
when issued. For the avoidance of doubt, Provider will undertake and perform the
Services as soon as reasonably possible regardless of whether any Equity Awards
can still be achieved.

 

(c)     Section 6.2 of the Agreement is hereby amended in its entirety and
replaced with the following:

 

6.2   Termination. This Agreement may be terminated as follows:

 

(i)     Company may terminate this Agreement immediately upon written notice to
Provider if (1) any Relaunch Milestone outlined in Item 2 of Exhibit A is not
met under a reasonable timeline, as determined by Company, (2) Quarterly
Profitability is not achieved on or before June 30, 2021, Quarterly Net Product
Revenue does not exceed the Quarterly Profitability Threshold on or before June
30, 2021, Cumulative Profitability is not achieved on or before December 31,
2021 or Quarterly Net Product Revenue does not exceed the Quarterly Net Product
Threshold on or before March 31, 2022, (3) any projection (including gross
profit and net profit metrics) in the Profit and Loss Statement attached
as Exhibit E hereto, is not within an 80% achievement level of the projection
for any monthly period after August 31, 2020, or (4) Provider has otherwise
breached this Agreement including a failure to deliver an Ongoing Deliverable
pursuant to subpart (ii) below;

 

(ii)     Company may terminate this Agreement immediately upon written notice to
Provider if Provider has failed to deliver any of the Ongoing Deliverables
outlined in Item 1 of Exhibit A, which has not been remedied within five (5)
calendar days upon written notice by Company; or

 

(iii)     After December 31, 2021, either Party may terminate this Agreement at
any time for any reason by providing the other Party with fifteen (15) calendar
days’ prior written notice.

 

(d)     Section 6.3 of the Agreement is hereby amended in its entirety and
replaced with the following:

 

6.3  Effect of Termination. Upon the effective date of any termination of this
Agreement, Provider will immediately cease performing Services under this
Agreement. If this Agreement has been terminated by Company pursuant to Section
6.2(i) or Section 6.2(ii), Company will not owe Provider for any Services
conducted during or after the month in which the Relaunch Milestone,
profitability metrics or projection was not met (as relates to Section
6.2(i)(1), Section 6.2(i)(2) and Section 6.2(i)(3), as applicable), the breach
occurred (as relates to Section 6.2(i)(4)) or repeated failure of the Ongoing
Deliverable occurred (as relates to Section 6.2(ii). If this Agreement is
terminated pursuant to Section 6.2(iii), Company agrees to pay Provider
compensation due for Services actually rendered, in accordance with Section 2
(which, for the avoidance of doubt, may include the Equity Awards, if such
accomplishment is due entirely or predominately by the prior efforts of
Provider), and such amounts will be in full satisfaction of any obligation or
liability of Company to Provider for payments due to Provider under this
Agreement. Sections 3, 4, 5, 6, 7, 8, and 9 will survive the expiration or
termination of this Agreement. Termination of this Agreement by either Party
will not act as a waiver of any breach of this Agreement and will not act as a
release of either Party from any liability for breach of such Party’s
obligations under this Agreement. Neither Party will be liable to the other for
damages of any kind solely as a result of terminating this Agreement in
accordance with its terms, and termination of this Agreement by a Party will be
without prejudice to any other right or remedy of such Party under this
Agreement or applicable law.

 

 

--------------------------------------------------------------------------------

 

 

(e)     Exhibit A of the Agreement is hereby amended in its entirety and
replaced with Exhibit A attached hereto.

 

(f)     Exhibit E of the Agreement is hereby amended in its entirety and
replaced with Exhibit E attached hereto.

 

4.     Conflict of Provisions. In the event of a conflict between any provisions
contained in the Agreement and this First Amendment, the terms contained in this
First Amendment shall control and govern the Parties and their respective rights
and duties. Except as specifically amended by this First Amendment, the
Agreement shall remain unchanged and in full force and effect, and all other
provisions of the Agreement are hereby restated and reaffirmed in their
entirety.

 

5.     Counterparts. This First Amendment may be executed in a number of
identical counterparts. If so executed, each such counterpart is to be deemed an
original for all purposes and all such counterparts shall, collectively,
constitute one (1) agreement. Facsimile or electronic copies of this First
Amendment shall be valid for all purposes.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
and delivered by their duly authorized representatives as of the First Amendment
Date written above.

 

PROVIDER:

TLF Bio Innovation Lab LLC

 

 

By:   /s/ Lena Xiao                           

Name:   Lena Xiao

Title:     Manager

 

 

COMPANY:

NovaBay Pharmaceuticals, Inc.

 

 

By:  /s/ Justin M. Hall                        

Name:  Justin M. Hall

Title:    Chief Executive Officer and General Counsel

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

SERVICES

 

[Redacted.]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

PROFIT AND LOSS STATEMENT

 

[Redacted.]

 

 

 